Citation Nr: 1616140	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  09-36 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include as secondary to service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971 with combat service in the Republic of Vietnam between September 1969 and August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2013, the Veteran presented sworn testimony during a video conference hearing in Chicago, Illinois, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In August 2013, March 2014, and September 2015 the Board remanded the matter to agency of original jurisdiction (AOJ) for further development, to include obtaining VA treatment records, and VA medical opinions.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

Unfortunately it is once again necessary to remand this matter as the development obtained since the last remand continues to be inadequate for purposes of properly adjudicating this matter.  There has not been substantial compliance with the development sought as part of the September 2015 remand.  Stegall, supra.

Specifically, this prior remand requested that the Veteran be afforded a VA examination to determine the nature and etiology of his eye disorder(s).  In January 2016, the Veteran underwent VA eye examination.  The examiner provided diagnoses of pseudophakia, right eye; cataract, left eye; and glaucoma suspect and opined that it was less likely than not that the Veteran's cataract, pseudophakia, status-post cataract extraction, right eye, and glaucoma conditions were related to a documented in-service head injury and or combat condition, which includes close proximity to exploding munitions or is otherwise etiologically related to his active military service, or aggravated by his service-connected PTSD.  The rationale was that there is no association between PTSD and cataract formation, or PTSD and glaucoma.  In so finding, the examiner noted that there were no findings of glaucoma during service but further acknowledged that trauma is a risk factor for cataract development; noting, however that the Veteran's separation examination indicates that his vision was "correctable to 20/20" upon service discharge.  

Neither opinion explained the reasons for his conclusion that there is no association between the Veteran's PTSD and cataract formation, and PTSD and glaucoma, and they are therefore inadequate (even if the examiner feels that the lack of an association is obvious, an explanation is required).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  In addition, the examiner noted that trauma is considered a risk factor for cataract development but did not explain why it was not a risk factor in this instance, and did not properly address the possibility of whether the Veteran's diagnosed cataract condition is aggravated by his service-connected PTSD.  A new VA examination and/or opinion is therefore warranted as to the nature and etiology of the Veteran's current eye disabilities.

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the physician who conducted the January 2016 VA examination or, if unavailable, from another VA physician.  The Veteran's claims file must be made available to the physician for review.  After reviewing the file, the physician should render an opinion as to the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's pseudophakia, right eye; cataract, left eye; and glaucoma suspect conditions are related to a documented in-service head injury and or combat condition, which includes close proximity to exploding munitions or is otherwise etiologically related to the Veteran's active service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's pseudophakia, right eye; cataract, left eye; and glaucoma suspect conditions were aggravated (permanently made worse) beyond the normal course of the condition by his service-connected PTSD disability?

A complete rationale should accompany any opinion provided, to include consideration of the October 21, 2014 VHA opinion request, and May 20, 2015 VHA opinion.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion. 

3.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

